   Case 1:18-cv-00566-TJM-CFH Document 224 Filed 07/16/20 Page 1 of 4




                                                        May 11, 2020

Via email only
Confidential and Filed Under Seal

Hon. Christian Hummel
James T. Foley Courthouse
445 Broadway
Albany, NY 12207

                  Re:     Special Master Request for Payment of Fees (1:18-cv-566)

Dear Your Honor:

      Enclosed for your review is an invoice for services rendered through April 30, 2020 in
the above-captioned matter which is being submitted to you under seal per the Court’s
instruction.

        If you have any questions or concerns, please do not hesitate to contact me.



                                      Respectfully submitted,

                                     CAPEZZA HILL, LLP


                    By:               ___________________
                                        Benjamin W. Hill

Encs.
             Case 1:18-cv-00566-TJM-CFH Document 224 Filed 07/16/20 Page 2 of 4


Capezza Hill, LLP
30 South Pearl Street
P-110
Albany, NY 12207
United States
518-478-6065



Hon. Christian Hummel                                                                     Balance          $27,894.75
                                                                                          Invoice #        00084
                                                                                          Invoice Date     May 1, 2020
                                                                                          Payment Terms    Net 15
                                                                                          Due Date         May 16, 2020



Special Master NRA v. Cuomo et al.

For services rendered between
April 01, 2020 and April 30, 2020

Time Entries

Date         EE   Activity          Description                                                Rate   Hours     Line Total

04/03/2020   BH   Email             Emails w/ chambers re conf.                             $325.00       0.1     $32.50

04/03/2020   BH   Review/Analysis   Review docket re status                                 $325.00       0.1     $32.50

                                    Review and analysis of McAvoy order on appeal of
04/06/2020   BH   Review/Analysis                                                           $325.00       1.0    $325.00
                                    Hummel discovery order.

04/06/2020   BH   Prepare           Prep for conf w/ Judge Hummel.                          $325.00       0.5    $162.50

04/06/2020   BH   Phone Call        Phone call w/ chambers re status update.                $325.00       0.4    $130.00

04/06/2020   BH   Email             Emails w/ chambers re decision.                         $325.00       0.1     $32.50

04/06/2020   BH   Research          Research on privileges and memo re same; outline.       $325.00       3.0    $975.00

                                    Research and analysis of atty-client and DP
04/07/2020   BH   Research                                                                  $325.00       3.5   $1,137.50
                                    privileges.

                                    Research and review caselaw; party submissions;
04/07/2020   BH   Research                                                                  $325.00       2.6    $845.00
                                    correspondence on docket; outline.

04/08/2020   BH   Research          Research and Draft outline for RR                       $325.00       1.7    $552.50

04/08/2020   BH   Email             Emails w/ Nicole re transcript.                         $325.00       0.1     $32.50

04/08/2020   BH   Email             Emails w/ Tara re transcript                            $325.00       0.1     $32.50

04/08/2020   BH   Phone Call        Phone call w/ Theresa casal re transcript.              $325.00       0.1     $32.50

04/08/2020   BH   Draft             Draft outline and review log; memo re participants.     $325.00       1.8    $585.00

04/10/2020   BH   Review/Analysis   Review press release docs; update memo                  $325.00       2.4    $780.00

04/10/2020   BH   Review/Analysis   Review transcript from March 5 proceeding.              $325.00       0.2     $65.00

04/10/2020   BH   Review/Analysis   Review privilege logs; update same; draft outline.      $325.00       4.0   $1,300.00
             Case 1:18-cv-00566-TJM-CFH Document 224 Filed 07/16/20 Page 3 of 4

04/11/2020   BH   Research            Research caselaw                                     $325.00           1.5     $487.50

                                      Review docket; letter motions; text minutes from
04/13/2020   BH   Review/Analysis                                                          $325.00           0.2      $65.00
                                      conf.

04/13/2020   BH   Research and Draft Draft report recommendation; research.                $325.00           4.9    $1,592.50

04/14/2020   BH   Research and Draft Research and draft report rec                         $325.00           2.2     $715.00

04/15/2020   BH   Research and Draft Research and draft report rec                         $325.00           3.0     $975.00

04/16/2020   BH   Research and Draft Draft report rec                                      $325.00           3.0     $975.00

04/17/2020   BH   Review              Review docket.                                       $325.00           0.1      $32.50

04/17/2020   BH   Research            Research caselaw.                                    $325.00           1.5     $487.50

04/17/2020   BH   Research and Draft Research and draft report rec.                        $325.00           1.0     $325.00

04/18/2020   BH   Research and Draft Research and draft report rec.                        $325.00           3.5    $1,137.50

                                      Research review caselaw and update memos re
04/21/2020   BH   Research                                                                 $325.00           2.0     $650.00
                                      same.

                                      Update spreadsheet; redactions to Chambers
04/21/2020   BH   Review/Analysis                                                          $325.00           2.0     $650.00
                                      Docs.

04/21/2020   BH   Review/Analysis     Review and anlaysis of caselaw.                      $325.00           0.7     $227.50

04/22/2020   BH   Review              Review motion docs and affs                          $325.00           1.0     $325.00

04/22/2020   BH   Draft               Draft redacted chamber docs and spreadsheet          $325.00           2.2     $715.00

                                      Redactions and update spreadsheet for Chamber
04/23/2020   BH   Review/Analysis                                                          $325.00           1.7     $552.50
                                      docs.

04/24/2020   BH   Review/Analysis     Redact and review docs; update spreadsheet.          $325.00           5.3    $1,722.50

04/26/2020   BH   Draft               Draft and research report recommendation.            $325.00           5.0    $1,625.00

04/27/2020   BH   Research and Draft Draft and research report rec.                        $325.00           7.5    $2,437.50

04/27/2020   BH   Review/Analysis     Review and redact documents.                         $325.00           1.5     $487.50

04/28/2020   BH   Draft               Draft report rec; update spreadsheet                 $325.00           3.6    $1,170.00

                                      Draft and research report rec; redact docs; update
04/28/2020   BH   Draft                                                                    $325.00           3.3    $1,072.50
                                      spreadsheets

04/29/2020   BH   Draft               Draft report rec and redactions.                     $325.00           7.3    $2,372.50

                                                                                            Totals:        85.7    $27,852.50

Expenses

Date         EE   Activity            Description                                             Cost      Quantity    Line Total

04/06/2020   BH   Copies              Excel spreadsheet pages                                $0.25         40.0       $10.00

04/10/2020   BH   Copies              Copies of transcript 3.5.20 conf.                      $0.25         13.0         $3.25

04/10/2020   BH   Copies              Excel priv log                                         $0.25        116.0       $29.00

                                                                                                  Expense Total:      $42.25
Case 1:18-cv-00566-TJM-CFH Document 224 Filed 07/16/20 Page 4 of 4


                                                   Time Entry Sub-Total:   $27,852.50
                                                     Expense Sub-Total:       $42.25
                                                             Sub-Total:    $27,894.75


                                                                  Total:   $27,894.75
                                                         Amount Paid:           $0.00

                                                          Balance Due:     $27,894.75
